       Case 2:19-cv-00345 Document 1 Filed on 11/18/19 in TXSD Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                CORPUS CHRISTI DIVISION


MT. HAWLEY INSURANCE COMPANY,                    §
                                                 §
        Plaintiff,                               §
                                                 §
v.                                               §       Civil Action No. 2:19-cv-00345
                                                 §
DOXA ENTERPRISES, LTD.                           §
                                                 §
        Defendant.                               §


         MT. HAWLEY INSURANCE COMPANY’S ORIGINAL COMPLAINT
        FOR DECLARATORY JUDGMENT APPOINTING APPRAISAL UMPIRE
                   AND SETTING SCOPE OF APPRAISAL

        Mt. Hawley Insurance Company (“Mt. Hawley”) files this Original Complaint for

Declaratory Judgment Appointing Appraisal Umpire and Setting Scope of Appraisal pursuant to

28 U.S.C. § 2201(a), and would respectfully show this Court as follows:

                                             I.
                                       INTRODUCTION

        1.      This is a first-party insurance dispute involving a storm damage claim where the

appraisal process has been invoked. Under the terms of the applicable Mt. Hawley policy, either

party can invoke the right to appraisal where there is a disagreement regarding the amount of loss

applicable to an insurance claim.     Once appraisal is invoked, both parties are required to

designate an appraiser and then the appraisers attempt to agree upon an umpire. The policy

further states that if the appraisers cannot agree on an umpire within fifteen days, either may

request that selection be made by a judge of a court having jurisdiction.

        2.      The parties hereto have selected their respective appraisers. The appraisers have

not been able to agree upon the appointment of an umpire. As a result, pursuant to the terms of


ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                                 Page 1
[3954176V1]
       Case 2:19-cv-00345 Document 1 Filed on 11/18/19 in TXSD Page 2 of 6



the applicable insurance policy, Mt. Hawley files this declaratory judgment petition asking the

Court to (1) appoint an impartial umpire for purposes of the appraisal process, and (2) declare the

scope of the appraisal and the form of any appraisal award will take.

                                                II.
                                              PARTIES

        3.      Plaintiff Mt. Hawley Insurance Company is an Illinois corporation with its

principal place of business in Peoria, Illinois. As such, Mt. Hawley is a citizen of the State of

Illinois, and is not a citizen of the State of Texas.

        4.      Defendant Doxa Enterprises, Ltd. (“Doxa”) is a Texas limited partnership. The

limited partner of Doxa is Theodore Dimopoulos, a citizen of Texas. The general partner of

Doxa is Doxa Management, Inc., a Texas corporation with its principal place of business in

Texas. As such, Doxa is a citizen of the State of Texas, and is not a citizen of the State of

Illinois. Service of process may be accomplished on Doxa by serving its registered agent,

Theodore Dimopoulos at 5850 Everhart Rd., Corpus Christi, TX 78413.

                                            III.
                                  JURISDICTION AND VENUE

        5.      Venue is proper in this Court because the property that is the subject of the

insurance claim at issue is located in this district, and a substantial portion of the events giving

rise to this suit occurred in this district. See 28 U.S.C. § 1391(b)(2).

        6.      This Court has original jurisdiction of this civil action pursuant to 28 U.S.C. §

1332, in that the amount in controversy exceeds $75,000.00, exclusive of interest and costs, and

is between citizens of different States.

        7.      This is an action for declaratory judgment pursuant to 28 U.S.C. § 2201, et seq.

for the purpose of determining rights and responsibilities under an insurance policy and an actual



ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                                   Page 2
[3954176V1]
       Case 2:19-cv-00345 Document 1 Filed on 11/18/19 in TXSD Page 3 of 6



controversy between the parties, namely, the inability to agree to an umpire for an appraisal, as

contractually required.

                                            IV.
                                        BACKGROUND

        8.       Mt. Hawley issued a policy of insurance to Doxa, Policy No. MCP 0165312,

effective October 26, 2016 to October 26, 2017 (the “Policy”), providing property coverage to

two restaurant/bar properties owned by Doxa and located in Corpus Christi, Texas (the

“Properties”).

        9.       On November 9, 2017, Doxa submitted a claim under the Policy for damage to

the Properties, which it asserts was caused by Hurricane Harvey (the “Claim”). Thereafter, Mt.

Hawley retained an independent adjuster with Engle Martin & Associates (“EMA”) and engineer

with U.S. Construction Consultants (“USCC”) to investigate the Claim.

        10.      Mt. Hawley’s investigation of the Claim, including inspections performed by

EMA and USCC, revealed no storm-related damage to the roofs of the Properties and no storm-

created openings in the exterior of the Properties. EMA did observe some very minor damage

that potentially could have been caused by the storm. EMA prepared estimates of the cost to

repair that minor damage, which did not exceed the applicable Policy deductible.

        11.      During Mt. Hawley’s investigation of the Claim, Doxa submitted two estimates

prepared by its public adjuster. Those estimates were for complete replacement of the roofs of

the Properties and extensive repairs to various interior and exterior portions of the Properties.

Significantly, however, neither Doxa nor its public adjuster submitted any information calling

into question the opinions of EMA and USCC that the Properties sustained no storm damage

from Hurricane Harvey that would require replacing the roofs or making the extensive interior

and exterior repairs reflected in Doxa’s estimates.


ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                                Page 3
[3954176V1]
       Case 2:19-cv-00345 Document 1 Filed on 11/18/19 in TXSD Page 4 of 6



        12.   On or about February 27, 2018, Mt. Hawley informed Doxa that any minor

amount of storm damage to the Properties that was even potentially covered by the Policy would

not exceed the Policy deductible and that there was no other covered damage to the Properties.

        13.   On or about February 26, 2019, Doxa invoked the appraisal provision of the

Policy and appointed Chris Lackey as its appraiser. Thereafter, Mt. Hawley appointed Steve

Hardgrave of J.S. Held as Mt. Hawley’s appraiser.

        14.   The Policy contains an appraisal provision, which provides:

                  Appraisal

                  If we and you disagree on the value of the property or the amount of
                  loss, either may make written demand for an appraisal of the loss. In
                  this event, each party will select a competent and independent
                  appraiser. The two appraisers will select an umpire. If they cannot
                  agree, either may request that selection be made by a judge of a court
                  having jurisdiction. The appraisers will state separately the value of
                  the property and amount of loss. If they fail to agree, they will submit
                  their differences to the umpire. A decision agreed to by any two will
                  be binding. Each party will:

                  a. Pay its chosen appraiser; and

                  b. Bear the other expenses of the appraisal and umpire equally.

                  If there is an appraisal, we will still retain our right to deny the claim.

        15.   Mr. Lackey and Mr. Hardgrave have each suggested individuals to serve as

umpires, but have not been able to reach an agreement regarding an umpire. Mt. Hawley’s

appraiser, Mr. Hardgrave, proposed three individuals: Thomas Koralewski, an independent

adjuster; Rick Whitworth, a building consultant; and Gary Boyd, a roofing contractor, all of

whom have experience as property insurance appraisal umpires.

        16.   Due to the lack of agreement between the parties’ respective appraisers on an

appraisal umpire, and pursuant to the appraisal provision of the Policy, Mt. Hawley files this




ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                                     Page 4
[3954176V1]
        Case 2:19-cv-00345 Document 1 Filed on 11/18/19 in TXSD Page 5 of 6



declaratory judgment action asking this Court to appoint an umpire for purposes of the appraisal

and to declare the scope of appraisal.

                                              V.
                              COUNT I -- DECLARATORY JUDGMENT
                              APPOINTMENT OF APPRAISAL UMPIRE

         17.      In the context of appraisal, the umpire serves as a neutral party to resolve disputes

regarding the amount of loss which cannot be agreed upon by the appraisers. That is precisely

why Mt. Hawley’s appraiser proposes appointing Mr. Whitworth or Mr. Boyd to act as the

appraisal umpire.

         18.      As noted above, the appraisers chosen by Doxa and Mt. Hawley have not agreed

on an umpire. Accordingly, Mt. Hawley requests that the Court issue a declaratory judgment

appointing Mr. Koralewski, Mr. Whitworth, Mr. Boyd, or someone with similar experience, as

an impartial umpire of this insurance dispute.

                             COUNT II – DECLARATORY JUDGMENT
                                    SCOPE OF APPRAISAL

         19.      As set forth above, Mt. Hawley’s investigation of the Claim, including the

observations and conclusions of an independent adjuster and a licensed engineer, revealed no

storm-related damage to the roofs of the Properties and no storm-created openings to the exterior

of the Properties. 1 The only damage to the Properties even potentially attributable to Hurricane

Harvey was very minor and did not exceed the applicable Policy deductible.

         20.      Doxa and its public adjuster, on the other hand, claim that Mt. Hawley must pay

to replace the roofs and to make extensive interior and exterior repairs to the Properties, even



1
  The Policy limits coverage of interior water damage to circumstances in which the roof or exterior walls of the
insured property first sustain covered damage through which the water enters the interior. See Policy, C.
Limitations, 1.(c). In this case, because there were no storm-created openings in the roofs or exterior walls of either
of the Properties, there is no coverage for any interior water damage.


ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                                                     Page 5
[3954176V1]
       Case 2:19-cv-00345 Document 1 Filed on 11/18/19 in TXSD Page 6 of 6



though they have submitted no evidence that the Properties sustained storm-related damage

necessitating such repairs and replacement.

        21.    As a result, Mt. Hawley respectfully requests a judicial declaration that the any

written appraisal award be in a form that will preserve for determination by the Court issues

pertaining to causation and coverage. Such a form would require the appraisers and umpire to

state the amount of loss separately for each of the Properties and for each major building

component (i.e., roofs, exterior walls and windows, interior water damage, etc.), but make no

determination regarding causation or coverage.

                                              PRAYER

        WHEREFORE, PREMISES CONSIDERED, Mt. Hawley respectfully requests that

the Court enter an Order appointing an umpire, declaring the scope of appraisal, and awarding

Mt. Hawley any other relief, at law or in equity, to which it shows itself to be justly entitled.

                                               Respectfully submitted,

                                               /s/ Greg K. Winslett__________________
                                               Greg K. Winslett, TXBN 21781900
                                               Michael D. Feiler, TXBN 24055475
                                               QUILLING, SELANDER, LOWNDS,
                                               WINSLETT & MOSER, P.C.
                                               2001 Bryan Street, Suite 1800
                                               Dallas, Texas 75201
                                               Phone: (214) 871-2100
                                               Fax: (214) 871-2111
                                               gwinslett@qslwm.com
                                               mfeiler@qslwm.com

                                               ATTORNEYS FOR MT. HAWLEY INSURANCE
                                               COMPANY




ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                                     Page 6
[3954176V1]
